              Case 1:19-cv-10312-VSB Document 40 Filed 02/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALFRED DEL RIO A/K/A ALFREDO DEL RIO
 and OLIVIA DEL RIO,                                     Case No. 1:19-CV-10312-VSB

                        Plaintiff,

             v.


 McCABE, WEISBERG & CONWAY, LLC;
 NEWREZ LLC D/B/A SHELLPOINT MORTGAGE
 SERVICING; and THE BANK OF NEW YORK
 MELLON FKA THE BANK OF NEW YORK, AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS OF
 CWALT INC., ALTERNATIVE LOAN TRUST
 2007-11T1, MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2007-11T1,

                        Defendants.


                      NOTICE OF DEFENDANTS SHELLPOINT'S AND
                       BONYM'S MOTION TO DISMISS AMENDED
                     COMPLAINT AND STRIKE CLASS ALLEGATIONS

         PLEASE TAKE NOTICE that, upon the accompanying Declaration of Jordan M. Smith,

dated February 18, 2020, and all of the exhibits attached thereto; and upon the accompanying

Memorandum of Law, defendant NewRez LLC dba Shellpoint Mortgage Servicing (Shellpoint)

and The Bank of New York Mellon F/K/A The Bank of New York, as Trustee for the

Certificateholders of CWALT Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through

Certificates, Series 2007-11T1 (BoNYM) will move this Court before the Honorable Vernon S.

Broderick, United States District Judge, Southern District of New York, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, Courtroom 518, New York, NY 10007, at such time

designated by the Court, for an order dismissing plaintiffs Alfred Del Rio aka Alfredo Del Rio and

Olivia Del Rio's amended complaint with prejudice pursuant to Rule 12 as well as to strike

                                                1

51922428;1
             Case 1:19-cv-10312-VSB Document 40 Filed 02/18/20 Page 2 of 2



plaintiffs' class allegations pursuant to Rules 12 and 23, and all other reasons set forth in the

memorandum of law.

         PLEASE TAKE FURTHER NOTICE that opposition papers, if any, must be served

and filed on or before March 3, 2020, whereupon movant may serve and file reply papers on or

before March 27, 2020.

Dated:       February 18, 2020
             New York, New York

                                            AKERMAN LLP


                                     By:    /s/ Jordan M. Smith
                                            Jordan M. Smith (jordan.smith@akerman.com)
                                            Jason St. John (jason.stjohn@akerman.com)
                                            666 Fifth Avenue, 20th Floor
                                            New York, NY 10103
                                            (212) 880-3800

                                             Attorneys for Defendants NewRez LLC dba
                                             Shellpoint Mortgage Servicing and The Bank of
                                             New York Mellon F/K/A The Bank of New York, as
                                             Trustee for the Certificateholders of CWALT Inc.,
                                             Alternative Loan Trust 2007-11T1, Mortgage
                                             Pass-Through Certificates, Series 2007-11T1


To:      Alex Kadochnikov, Esq. (by ECF)
         Attorney for Plaintiffs

         Candidus K. Dougherty, Esq. (by ECF)
         Attorney for Defendant McCabe, Weisberg
         & Conway, P.C.




                                                2

51922428;1
